Citation Nr: 1027905	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-17 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for the service-connected hiatal hernia with 
gastroesophageal reflux (GERD).

2.  Entitlement to an initial disability rating in excess of 10 
percent for the service-connected migraine-type headaches, 
posttraumatic due to head injury, claimed as chronic headaches 
due to a traumatic brain injury (TBI).

3.  Entitlement to service connection for a bilateral heel 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to October 
2004. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO, in pertinent part, granted 
service connection for headaches and reflux, and assigned initial 
noncompensable ratings for those disabilities.  Also, the RO 
denied service connection for a bilateral hell condition and for 
vertigo.  

The Veteran filed a July 2005 notice of disagreement indicating 
that he wished to appeal the initial noncompensable ratings 
assigned for the service-connected acid reflux and migraine 
headaches, as well as the denial of service connection for 
vertigo and a bilateral heel disability.  

During the pendency of the appeal, in a May 2006 rating decision, 
the RO granted service connection for vertigo (10 percent from 
October 2, 2004).  Additionally, initial 10 percent ratings were 
assigned to the service-connected acid reflux and migraine type 
headaches, posttraumatic due to head injury.  

Regarding the increased ratings, as these awards to 10 percent do 
not constitute a complete grant of benefits with respect to those 
issues, the issues remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

Additionally, the grant of service connection for vertigo 
represents a complete grant of benefits on appeal with respect to 
that issue.  Although the issue was listed on a June 2010 
statement from the Veteran's representative, because the Veteran 
did not file a timely notice of disagreement and substantive 
appeal with respect to the rating or effective date assigned, no 
claim regarding this disorder is in appellate status at this 
time. 

The issue of entitlement to a bilateral foot disorder has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 10 
percent for the service-connected migraine-type headaches, 
posttraumatic due to head injury, claimed as chronic headaches 
due to TBI is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2006 statement, and prior to the promulgation of 
a decision in the appeal, the Veteran withdrew his claim for 
entitlement to an initial rating in excess of 10 percent for the 
service-connected hiatal hernia with GERD.

2.  The Veteran does not have a current diagnosis of a chronic 
heel disability that is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to an initial rating in excess of 10 percent 
for the service-connected hiatal hernia with GERD have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for entitlement to service connection for a 
bilateral heel disorder have not been met.  38 U.S.C.A. §§ 1110, 
1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hiatal Hernia with GERD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).

In August 2006, the Veteran submitted correspondence expressing 
his desire to withdraw from appellate review his claim for an 
increased rating for his service-connected hiatal hernia.  He 
stated that "I feel the current 10% rating is satisfactory at 
this time."  Thus, although this issue was subsequently listed 
on an October 2006 statement from the Veteran's representative, 
the Veteran clearly withdrew this issue from appellate status.  
Moreover, a June 2010 statement from the Veteran's representative 
did not list this issue as one on appeal. 

The Veteran has withdrawn his appeal regarding this issue, and, 
hence, there remains no allegation of error of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.

II. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in December 2004 and March 2005 that fully addressed 
all notice elements and were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims of service 
connection and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of how a disability rating and 
an effective date is assigned for all grants of service 
connection.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  

As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the May 2006 
notice, the matter was readjudicated in a May 2006 statement of 
the case.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
obtained VA treatment records.  Additionally, a February 2005 VA 
medical examination was provided.

The Board acknowledges that the February 2005 VA medical 
examination did not include a specific opinion as to the etiology 
of the Veteran's bilateral heel complaints.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination 
obtained in this case is more than adequate, as it is predicated 
on a full reading of the Veteran's claims file.  The VA examiner 
considered all of the pertinent evidence of record and could not 
find a disease process or disability upon which to base a 
diagnosis with respect to the Veteran's heel pain.  The Veteran 
was afforded objective testing, such as x-ray studies in an 
attempt to justify his complaints of pain; however this testing 
returned negative results.  Accordingly, the VA's duty to assist 
with respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In determining whether the duty to assist requires that a VA 
medical opinion be obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Given that there is no current diagnosis, any opinion as to 
likely etiology is moot.  Given the absence of in-service 
evidence of chronic manifestations of a bilateral heel disorder, 
or a current diagnosis of this disorder, a remand for a VA 
opinion would unduly delay resolution.  

For the foregoing reasons, all the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board initially notes that the Veteran's service 
representative recharacterized the Veteran's claim for a 
bilateral heel disorder to one for "entitlement to service 
connection for bilateral foot disabilities," in a June 2010 
statement.  Within the body of the written brief, the service 
representative referred to the Veteran incurring arthritis in his 
right foot during service.  He additionally referred to in-
service complaints made by the Veteran of hallux foot pain and an 
in-service ankle sprain was also noted.  These in-service 
references are inconsequential to the issue on appeal.  The 
Veteran clearly filed a July 2005 notice of disagreement and June 
2006 substantive appeal as to a "bilateral heel disorder."  As 
such, the discussion below will be limited to the scope of the 
issue on appeal, that which pertains to the Veteran's heels.  The 
matter of a separate claim of service connection for a bilateral 
foot disability is referred to the RO for appropriate action, as 
noted in the Introduction section of this document.  

A review of the Veteran's service treatment records indicates 
that he placed a phone call to an after hours line with 
complaints of a bruised, swollen, painful left heel in July 2004.  
The Veteran reported at that time that he thought he had 
"stepped wrong on his heel."  He denied twisting or falling 
down.  Based on the history provided, the Veteran was informed 
that the practitioner doubted he had fractured anything.  Tylenol 
and Motrin were recommended, as well as icing.  No further 
complaints or treatment were noted.  A separation examination is 
not of record. 

More importantly, a review of the post-service evidence reveals 
that the Veteran has not been diagnosed as having a bilateral 
heel disorder.  For example, the Veteran was assessed as having 
intermittent heel pains at a January 2005 VA treatment visit.  
Heel cushions were recommended at that time.  X-rays completed 
about a week later revealed no acute fracture or dislocation; no 
spurring was noted.  The impression was "unremarkable exam."

In order to further determine the nature and etiology of the 
Veteran's bilateral heel complaints a February 2005 VA 
examination was conducted.  At the examination, the Veteran 
reported that his heel pain started to develop during the course 
of physical training.  He indicated that he had never really been 
treated for these complaints.  A physical examination revealed 
that the Veteran was slightly tender over the medial and lateral 
aspects of his heels.  The VA examiner stated that "he has mild 
heel pain, but once again, this does not appear to be too severe, 
and I do not appreciate any soft tissue swelling about his heel 
on either of the os calcis x-rays."  The VA examiner continued 
stating that "I believe that the [Veteran] just has some minor 
discomfort in this area, but I do not believe that this is in any 
way disabling to him at this point in time."  A heel disorder 
was not diagnosed.  Additional VA treatment records make no 
reference to complaints of heel pain or treatment for a heel 
disorder. 

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
existence of a current disability is the cornerstone of a claim 
for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, and 
that a claimant may be granted service connection even though the 
disability resolves prior to adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
however, there is no medical evidence of a heel disorder during 
the period under appellate review.

In the absence of competent medical evidence showing that the 
Veteran presently has a bilateral heel disorder, there is no 
basis for the granting of direct service connection for this 
condition. 

The Veteran is certainly competent to report that he experiences 
chronic pain in his heels.  The Board acknowledges his competency 
to report symptoms, such as pain, that comes to him through his 
senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
while he is competent to report the symptoms he experienced 
through his senses, pain alone, is not in and of itself, 
considered a disability for which service connection may be 
established.  

Further, the medical evidence of record outweighs the Veteran's 
statements.  The evidence shows no competent, credible evidence 
of a diagnosis of a bilateral heel disorder.  Additionally, the 
medical evidence in this case shows no relationship between the 
Veteran's complaints and his active service. 

In the absence of a current clinical diagnosis, service 
connection for a bilateral heel disorder must be denied.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  As the 
weight of the evidence is against the Veteran's claim for service 
connection for a bilateral heel disorder, the Board is unable to 
grant the benefits sought. 


ORDER

The claim for an initial disability rating in excess of 10 
percent for the service-connected hiatal hernia with GERD is 
dismissed without prejudice. 

Service connection for a bilateral heel disorder is denied.






REMAND

The Veteran seeks an initial rating in excess of 10 percent for 
the service-connected migraine type headaches, posttraumatic due 
to head injury. 

Although the Veteran's migraines are rated solely under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100, for migraines, the evidence 
clearly suggests that his migraines are attributable to a TBI 
resulting from an in-service training accident in February 2003.  
For example, a March 2005 VA examiner noted that the Veteran's 
migraine type headaches appeared to have begun after a head 
trauma injury with skull injury in early 2003.  Additionally, the 
RO has, in essence conceded that the Veteran's headaches are the 
residuals of traumatic brain injury given that the headache 
disability is characterized as "posttraumatic due to head 
injury."  As such, the Board finds that consideration of the 
rating criteria pertinent to traumatic brain injury is pertinent 
to this claim.

Since the March 2005 VA examination, the regulations regarding 
TBIs have changed significantly.  See 38 C.F.R. § 4.124a, DC 8045 
(2009); see also 73 Fed. Reg. 54693 (Sept. 23, 2008).  The 
amendment applies to all applications for benefits received by VA 
on and after October 23, 2008.

While the old criteria will apply to applications received by VA 
before that date, a Veteran whose residuals of a TBI were rated 
under the pre-amended regulations may request review under the 
new criteria, irrespective of whether his or her disability has 
worsened since the last review or whether VA receives any 
additional evidence.  In this case, the Veteran's residuals were 
rated under the criteria for migraines (DC 8100), not the 
criteria for brain disease due to trauma (DC 8045), per se; 
however, as noted above, the disability was characterized as 
posttraumatic headaches due to TBI.  

The Veteran's service representative indicated in a June 2010 
statement that consideration should be given to rating the 
Veteran under the new TBI schedule.  Although the Veteran was not 
rated under the old TBI regulations, per se, his disability was 
nevertheless characterized as such, and because of this, it 
should be entitled to review under the new criteria.   In light 
of the foregoing, a new VA examination should be completed. 

Additionally, the Veteran receives treatment through the Orlando 
Outpatient Clinic (OPC).  The most recent treatment records 
contained in the claims file are dated in April 2006.  While on 
remand, any treatment records from such facility dated from April 
2006 to the present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Orlando OPC, beginning in April 
2006, regarding all treatment.  Any 
negative search result should be noted in 
the record. 

2.  Afford the Veteran a VA examination to 
determine the current severity of his 
migraines and his residuals of a head 
injury.  The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.

Ask the examiner to discuss all findings 
in terms of Schedule of Ratings for Mental 
Disorders, 38 C.F.R. § 4.130 (2009); 38 
C.F.R. § 4.124a, DC 8045 (Evaluation of 
Cognitive Impairment, Subjective Symptoms, 
and Physical Dysfunction), to include 
under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The pertinent rating criteria must 
be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, conducted in accordance with 
the latest Automated Medical Information 
Exchange (AMIE) worksheet for rating 
traumatic brain injury residuals.

With respect to cognitive impairment and 
subjective symptoms, the following should 
be evaluated: memory, attention, 
concentration, executive functions; 
judgment; social interaction; orientation; 
motor activity; visual spatial 
orientation; subjective symptoms; 
neurobehavioral effects; communication; 
and consciousness.  Any separately 
distinguishable mental disability should 
additionally be evaluated.

To the extent possible, the examiner 
should elicit a complete history from the 
Veteran and specifically identify all 
physical (including neurological) 
manifestations directly attributable to 
the brain trauma.  The examiner should 
consider motor and sensory dysfunction, 
including pain, of the extremities and 
face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and 
taste; seizures; gait, coordination, and 
balance problems; speech and other 
communication difficulties, including 
aphasia and related disorders, and 
dysarthria; neurogenic bladder; neurogenic 
bowel; cranial nerve dysfunctions; 
autonomic nerve dysfunctions; and 
endocrine dysfunctions. 

In terms of the migraine headaches, the 
examiner should also indicate if the 
Veteran has characteristic prostrating 
attacks occurring on average once a month 
over the last several months, and/or 
whether the headaches are productive of 
very frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


